Filed 11/18/21 In re J.T. CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 In re J.T., a Person Coming Under
 the Juvenile Court Law.


 THE PEOPLE,                                                           A160626

             Plaintiff and Respondent,                              (Solano County
 v.                                                                 Super. Ct. No.
                                                                 J44953)
 J.T.,
             Defendant and Appellant.

         Defendant J.T. challenges several probation conditions imposed by the
juvenile court at his reentry and disposition hearing following his release
from commitment to the Department of Juvenile Justice (DJJ). Specifically,
J.T. challenges a curfew condition, several aspects of a gang-related
condition, and a police-contact condition as unreasonable under People v. Lent
(1975) 15 Cal.3d 481 (Lent)1 and as unconstitutional.
         We conclude both the gang-activity condition, and the police-contact
condition are currently infirm and remand the case to the juvenile court for
removal or refinement of these conditions. We otherwise affirm.



       Superseded on another ground by Proposition 8 as stated in People v.
         1

Moran (2016) 1 Cal.5th 398, 403, footnote 6.

                                                               1
                                BACKGROUND
      On a July 2014 morning, J.T., then 14 years old, and another juvenile
confronted a mother and her son in Richmond. J.T. yelled at the boy,
“ ‘Empty out your pockets!’ ” and then started to “punch [him] in the chest
numerous times” before reaching into his pockets and removing $40. The boy
fell to the ground, and J.T. “kick[ed] him two more times in the ribs and
nose.” As J.T. was confronting the boy, his cohort “punch[ed the mother]
about four times in the stomach and kick[ed] her two more times in her
thighs” before grabbing her cellphone. Minor and his friend then fled the
scene. Months later, the two victims identified J.T. as one of the assailants,
and he was detained.
      The Contra Costa County District Attorney filed a Welfare and
Institutions Code section 602 petition alleging two counts of second degree
robbery along with two criminal street gang enhancements (Pen. Code,
§§ 211, 212.5, subd. (c), 186.22, subd. (b)(1)).2 During an interview with
probation, J.T. initially stated he “associates with gang members” and in a
subsequent interview, admitted to being a Sureño gang member. He pleaded
no contest to one count of second degree robbery, and the juvenile court
sustained the petition as to that count.3 J.T. was adjudged a ward of the
court and committed to Orin Allen Youth Rehabilitation Facility (Orin Allen)
for a period not to exceed nine months.
      Two months after his release from Orin Allen, J.T. violated his
probation. Around midnight on an October 2015 night, J.T. was found in



      2 All further references are to the Penal Code unless otherwise
indicated.
      3 The juvenile court granted the district attorney’s motion to dismiss
the second count of second degree robbery and the two gang enhancements.


                                       2
possession of a “five inch knife with a brass knuckles handles,” and it was
alleged he was “breaking . . . street lamps at the park.” He admitted to
associating with Sureño gang members, including at the time of his arrest.
Probation recommended another 60-day term at Orin Allen. All parties
agreed to dismiss the probation violation, and that no new petition would be
filed. The court continued J.T. as a ward of the court, committed him to Orin
Allen for 60 days, and modified his probation terms upon release to include a
“no assoc[iation] w[ith] anyone known to be a gang member” term.
(Capitalization omitted.)
      A few days before the disposition hearing for the October violation, J.T.
again violated his probation by “being involved in a physical altercation with
another ward,” who was a Norteño gang member. J.T. also admitted this
violation, and the court added another 30 days at Orin Allen to his
commitment time.
      Two months after his release from Orin Allen, J.T. again violated
probation.4 Around 2:00 a.m. on an April 2016 morning, a Contra Costa
Sheriff’s deputy stopped a vehicle that had been reported stolen. J.T. was
driving the car, and in a subsequent interview, admitted “he knew the vehicle
was a ‘hot boy car’ (street terminology for stolen vehicle).” (Capitalization
omitted.) One of the passengers in the car associated with Sureño gang
members. The district attorney filed a supplemental wardship petition
alleging one count of unlawfully driving or taking a vehicle (Veh. Code,
§ 10851, subd. (a)). J.T. pleaded no contest, and the court sustained the
petition, and committed J.T. to the Youth Offender Treatment Program (the



      4  J.T. violated two probation terms—that he (1) Obey all laws; and (2)
“Be at legal residence between the hours of 7:00PM and 6:00AM unless
accompanied by a parent/guardian.”


                                        3
Program) for a maximum time of four years 165 days or until J.T. turned 21
years of age.
      Two days before the stolen car incident, J.T. and two other friends had
been involved in an attempted shooting. The three minors arrived at the
home of the victim’s mother, attempting to fight the victim’s brother.
Realizing they were outnumbered by the victim’s family members, the minors
fled after first threatening to return and “ ‘pop’ ” the brother. The brother
stated the three were Sureño gang members because they yelled “ ‘Sur trece’
and ‘WSL’ ” at him before leaving. Later that day, the victim and her three
children left her mother’s home. While the victim was driving, another car
accelerated around her and then stopped in front of her, in an attempt to
block her in. A suspect leaned out of the car and attempted to fire a gun
towards the victim’s car, but the gun jammed. The police later found J.T. in
the vehicle described by the victim.
      In an interview with police, J.T. initially denied having a firearm but
later admitted he was the attempted shooter. He stated he thought the
person they “had [a] funk with was in the car.” J.T. stated when he tried to
shoot, he realized the safety was on. “At no time,” did J.T. “express[] remorse
for [his] actions,” rather he “described his mistake as being ‘trigger happy’ ”
and maintained they “ ‘only shot the gun one time’ ” and that no one had been
hurt. J.T. also admitted his family members were members of the VFL
Southerners gang and he was a member of the West Side Loco gang—both
off-shoots of the Sureños.
      The district attorney filed an amended second supplemental wardship
petition5 alleging one count of felony assault with a semiautomatic weapon


      5Originally, the district attorney filed a criminal complaint alleging
one count of felony assault with a semiautomatic weapon, and one count of

                                        4
(§ 245, subd. (b)) and one count of felony assault with a firearm (§ 245,
subd. (a)(2)), with special allegations of street terrorism and personal use of a
firearm (§§ 186.22, subd. (b)(1)(B), 12022.5, subd. (a)) as to both counts. J.T.
later pleaded no contest to the felony assault with a firearm count and
admitted the gang enhancement allegation as to count 1.6 The court
committed him to the DJJ for a maximum term of 10 years eight months or
until the age of 23 with credit for time served of three years 78 days.
      Two years later, the probation department recommended DJJ
jurisdiction be terminated and probation be reinstated. J.T. was regarded as
“ ‘one of the model youths,’ ” and as a result of “his completion of treatment
requirements, his overall reduction of risk to reoffend and improved
strengths and behavior,” the parole board granted J.T.’s discharge. After a
reentry hearing, DJJ’s jurisdiction was terminated, and the juvenile court
continued J.T. as a ward of the court, transferred his wardship to Solano
County, and placed him on probation, subject to various terms and
conditions.
                                  DISCUSSION
      “[W]e ‘ “review conditions of probation for abuse of discretion.” ’
[Citation.] Specifically, we review a probation condition ‘for an indication
that the condition is “arbitrary or capricious” or otherwise exceeds the bounds
of reason under the circumstances.’ ” (In re Ricardo P. (2019) 7 Cal.5th 1113,
1118 (Ricardo P.).)


felony assault with a firearm, with special allegations of street terrorism and
personal use of a firearm. Next, the district attorney moved to transfer J.T.’s
case to adult court, as he was 17 years old at the time. Later, the criminal
matter was suspended due to “Proposition 57 and remanded back to juvenile
court.”
      6   The remaining count and enhancements were dismissed.


                                        5
      The trial court may impose “reasonable conditions, as it may determine
are fitting and proper . . . generally and specifically for the reformation and
rehabilitation of the probationers.” (§ 1203.1, subd. (j).) Under Lent, a
condition of probation is unreasonable if it: “ ‘(1) has no relationship to the
crime of which the offender was convicted, (2) relates to conduct which is not
in itself criminal, and (3) requires or forbids conduct which is not reasonably
related to future criminality.’ ” (Lent, supra, 15 Cal.3d at p. 486.) “Lent’s
third prong requires more than just an abstract or hypothetical relationship
between the probation condition and preventing future criminality” and
instead “contemplates a degree of proportionality between the burden
imposed by a probation condition and the legitimate interests served by the
condition.” (Ricardo P., supra, 7 Cal.5th at pp. 1121-1122.) And as the
Supreme Court has acknowledged, “courts may properly base probation
conditions upon information in a probation report that raises concerns about
future criminality unrelated to a prior offense.” (Id. at p. 1122.)
      “When a probation condition imposes limitations on a person’s
constitutional rights, it ‘ “must closely tailor those limitations to the purpose
of the condition” ’—that is, the probationer’s reformation and rehabilitation—
‘ “to avoid being invalidated as unconstitutionally overbroad.” ’ [Citations.]
‘The essential question in an overbreadth challenge is the closeness of the fit
between the legitimate purpose of the restriction and the burden it imposes
on the [probationer]’s constitutional rights—bearing in mind, of course, that
perfection in such matters is impossible, and that practical necessity will
justify some infringement.’ [Citation.] ‘ “ ‘Even conditions which infringe on
constitutional rights may not be invalid [as long as they are] tailored
specifically to meet the needs of the juvenile.’ ” ’ ” (In re P.O. (2016)
246 Cal.App.4th 288, 297.) A constitutional challenge to a probation



                                         6
condition raises an issue of law, which we review de novo. (In re Shaun R.
(2010) 188 Cal.App.4th 1129, 1143.)
Curfew Condition
      Before the reentry and disposition hearing, the probation department
recommended a curfew condition (condition No. 8) as one of the conditions of
supervision upon release from the DJJ. At the hearing, defense counsel
objected to the condition as invalid under Lent.
      The juvenile court, addressing counsel’s objection, stated, “I do think a
curfew is important and I am going to impose one. [J.T.] is leaving a very
structured program and I believe that this will assist him in his re-entry.”
The juvenile court then imposed the following condition: “curfew of 10 p.m. to
6 a.m. unless approved by the Deputy Probation Officer.” The condition was
to be reviewed by probation after 45 days, and J.T.’s curfew could be
“extended for necessary school, work, or family functions if accompanied by a
parent or responsible adult, but may not be extended for Wards past
10:00 p.m. unless the minor is accompanied by a parent, legal guardian or
other adult having legal care and or custody of the minor pursuant to section
729.2(c) W&I.”
      On appeal, J.T. renews his Lent challenge to the condition. He
concedes the condition meets the first and second prongs of Lent, but
maintains it fails the third because it “forbids conduct which is not
reasonably related to future criminality.” (Lent, supra, 15 Cal.3d at p. 486.)
      J.T. first asserts that “since being out at night is not in any way
connected to [his] criminal conduct or personal history, there is no reason to
believe that the imposition of a curfew would prevent [him] from engaging in
any future criminal acts.” Second, relying on Ricardo P., supra, 7 Cal.5th
1113, he maintains the condition imposes a burden on his right to travel that



                                        7
is “substantially disproportionate to the countervailing interest of furthering
his rehabilitation and protecting society.” (Ricardo P., supra, 7 Cal.5th at
p. 1119.)
      In Ricardo P., after placing the minor on probation, the juvenile court
imposed a warrantless electronic search condition “solely to enable probation
officers to monitor whether Ricardo is in communication about drugs or with
people associated with drugs.” (Ricardo P., supra, 7 Cal.5th at p. 1119.) The
Supreme Court granted review on the issue of whether the electronic search
condition was reasonably related to future criminality as is required under
Lent. (Id. at pp. 1118–1119.) In holding it was not, the court observed the
record, which contained “no indication that Ricardo had used or will use
electronic devices in connection with drugs or any illegal activity,” was
“insufficient to justify the substantial burdens imposed” by the search
condition. (Id. at p. 1116.)
      In contrast to the electronic search condition at issue in Ricardo P., a
curfew condition is statutorily required in a juvenile case. Welfare and
Institutions Code section 729.2 provides, in pertinent part, “If a minor is
found to be a person described in Section 601 or 602 and the court does not
remove the minor from the physical custody of the parent or guardian, the
court as a condition of probation, except in any case in which the court makes
a finding and states on the record its reasons that that condition would be
inappropriate, shall: [¶] . . . [¶] Require the minor to be at his or her legal
residence between the hours of 10:00 p.m. and 6:00 a.m. unless the minor is
accompanied by his or her parent or parents, legal guardian or other adult
person having legal care or custody of the minor.” (Welf. & Inst. Code,
§ 729.2, subd. (c).)




                                        8
      J.T. acknowledges that Welfare and Institutions Code section 729.2
requires a curfew condition and that the courts have “upheld probation
conditions that infringe on a minor’s right to travel at night.” But he
maintains those cases “are not applicable here because [he] is a 20-year-old
adult.”
      J.T.’s argument is based on a faulty premise—that he is an adult
probationer. He is not. J.T. remains under the jurisdiction of the juvenile
court. He was under the age of 18 when he committed his offenses (Welf. &
Inst. Code, § 602, subd. (a); Rucker v. Superior Court (1977) 75 Cal.App.3d
197, 200), and the juvenile court may retain jurisdiction over him until the
age of 25. (§ 607, subd. (b); In re Maria A. (1975) 52 Cal.App.3d 901, 903-
904.) Therefore, despite having reached the age of majority, J.T. is
nonetheless a juvenile probationer. (See In re Victor L. (2010)
182 Cal.App.4th 902, 927-928 (Victor L.) [no-tattoo condition did not unduly
impair defendant’s First Amendment rights even though he was 18, so long
as he remained under the juvenile court’s jurisdiction].)
      J.T. also asserts the application of Welfare and Institutions Code
section 729.2 “would actually result in a more restrictive curfew” because
under that section a ward is allowed to go out past curfew if “ ‘accompanied
by his or her parent or parents, legal guardian, or other adult person’ ” but
here as an “adult . . . he does not have a legal guardian and may not even be
living with his parent(s) throughout the duration of his probation.” This is
speculative and not, in any event, the case at present. J.T. was released to
his mother’s home and cannot move without probation department approval.
Accordingly, under the terms of Welfare and Institutions Code section 729.2,
J.T. is still allowed out of the house past 10 p.m. when accompanied by his
parents, and the condition is no less restrictive for wards under the age of 18.



                                       9
      In any case, regardless of the application of Welfare and Institutions
Code section 729.2, the probation condition is reasonable. The trial court
stated it was imposing the curfew condition to facilitate J.T.’s rehabilitation
and reentry. J.T. had a long and escalating criminal history, beginning when
he was 14 years old. He had only recently turned a corner. Initially, when he
arrived at DJJ he struggled, he received nine behavior reports in five months
“for engaging in . . . gang related physical altercations, participating in group
disturbances, gang activity resulting in Use of Force, disruptive behavior and
an assault of a staff member.” But in his last year at DJJ, he was transferred
to a new hall and began making positive changes, including “disassociating
himself from other gang-affiliated youth.” On this record, the trial court
could reasonably conclude a curfew would help bridge the gap between the
structured program J.T. was leaving, and his status on probation. (See In re
Sheena K. (2007) 40 Cal.4th 875, 889 [juvenile court “has wide discretion to
select appropriate [probation] conditions and may impose ‘ “any reasonable
condition that is ‘fitting and proper to the end that justice may be done and
the reformation and rehabilitation of the ward enhanced’ ” ’ ”].)
      J.T. additionally maintains the curfew condition “could easily be
counter-productive to his reentry” because it could “interfere with . . .
attend[ing] school or job training at night.” However, as the trial court
informed J.T., “there may be occasions because you are working or because of
some other activities that you are participating in that the Deputy Probation
Officer is fine with you being out pas[t] 10:00,” the “key is that you need to
make sure that that approval is provided before you are out” after curfew.
      For the first time on appeal, J.T. contends the curfew condition is
unconstitutionally overbroad and infringes on his right to travel. For the
reasons set forth above, there is no merit to this belated argument. The



                                       10
condition was imposed specifically to promote J.T.’s rehabilitation by
providing some structure to his daily life. Additionally, the condition is
reviewable after 45 days, and as discussed above, J.T. is allowed to go out
after 10:00 p.m. or before 6:00 a.m. so long as he seeks preapproval or is
accompanied by his parents.
Gang-Related Condition
      The probation department recommended the following gang-related
condition (condition No. 13) which we have, for ease of reference, broken into
lettered subparts: (a) J.T. “shall not knowingly associate with anyone known
to the minor to be a gang member or associated with a gang, or anyone who
the [probation officer] informs [him] to be, a gang member or associated with
a gang;” (b) J.T. “shall not knowingly participate in any gang activity
and shall not visit or remain in any specific location known by [him]
to be, or that the [probation officer] informs [J.T.] to be, an area of
gang-related activity;” (c) “[J.T.] shall not knowingly possess, display,
or wear any insignia, articles of clothing, caps, hats, jackets, shoes,
belts, flags, scarves, bandanas, shirts, logos, emblems, badges,
buttons, music, photographs, pictures, art, drawings, images, lyrics,
symbols, colors, numbers, monikers, patterns or brands, nor display
any gang signs or gestures that [he] knows to be, or that the
[probation officer] informs [him] to be, gang-related;” (d) “[J.T.] shall
not knowingly obtain any new tattoos that [he] knows to be, or that the
[probation officer] informs [him] to be, gang-related;” (e) “[J.T.] shall not
knowingly use, post, display, or transmit on any social media networking site
or transmit via any electronic means, including all electronic communication
devices, whether it is yours or someone else’s, any symbols, graffiti, pictures,
photos, drawings, lyrics, symbols, images, hand signs or gestures, or other



                                        11
items or information, that [he] knows to be, or the [probation officer] informs
[him] to be, gang-related, unless for use as part of a court-ordered or school-
related educational paper, or other research for educational purposes which
have been approved by the [probation officer]; For the purposes of these
probation conditions, the words ‘gang’ and ‘gang-related’ mean a ‘criminal
street gang’ as defined in penal code section 186.22, subdivision (f).”
(Boldface & italics added.)
      Before imposing the gang conditions, the trial court heard from counsel.
Defense counsel objected to the gang conditions “not under the ‘Lent’ test” but
rather “on vagueness and overbroad grounds” because “it is impossible for
[J.T.] to know when these items, many of which are commonly possessed,
carried and worn, are actually gang related.” Counsel recognized there was a
“knowledge requirement” but did not believe the “Probation Officer informing
the minor to be gang-related” language met “constitutional muster because it
doesn’t appear to me that there would be any restraint on a Probation Officer
from directing [J.T.] not to wear or listen to certain music or possess certain
artwork that in the Probation Officer’s opinion is gang-related.” Counsel also
asserted “some” of the prohibited items “related to free expression and terms
of music, artwork, clothing, et cetera, so I would also register an objection
under the First Amendment to No. 13 as phrased.”
      In imposing the condition, the trial stated, “I know these are the
standard gang terms that seem to be appropriate. There’s no question that
there was gang-related activity in the underlying offense. [¶] I also
understand when [J.T.] initially was adjusting to DJJ, that he was suffering
some influences and was falling into some gang-related type interactions, and
that, [J.T.], luckily you changed, and that’s why you are being discharged, so
the gang terms are important. [¶] . . . I think they are important for your



                                       12
rehabilitation, and to make clear that you need to stay as far a[way] from any
gang-related activity that you possibly can. And there was a sustained gang
enhancement.” The court then went through each part of the gang condition,
and stated “So the key is if you know certain things are gang related, you are
not to possess them or wear them. If the Deputy Probation Officer tells you
specifically that there are certain things you should not be wearing or other
things of that nature because they are gang related, don’t do it. [¶] [J.T.],
because of the fact that there is no question that you have engaged in gang-
related activities before, you know a number of things that you should not be
doing. The Deputy Probation Officer is potentially going to tell you to avoid
other things, but this is not a situation where you are entirely naïve of what
is gang related.” In any event, the court stated, “gang related” meant a
“criminal street gang as defined by Section 186.22, subdivision F.”
      On appeal, J.T. challenges several aspects of the gang-related
conditions, specifically condition No. 13 “(c)” and “(b)” (see the bold and
italicized portions), as unconstitutionally overbroad and vague.
      Condition No. 13 “(c)”
      He asserts condition No. 13 “(c)” is vague because it contains “a long
litany of items” he must avoid, and it is “impossible for [him] to know when
these items, many of which are commonly possessed, carried, and worn, are
gang-related.”
      “[T]he underpinning of a vagueness challenge is the due process
concept of ‘fair warning.’ [Citation.] The rule of fair warning consists of ‘the
due process concepts of preventing arbitrary law enforcement and providing
adequate notice to potential offenders’ [citation], protections that are
‘embodied in the due process clauses of the federal and California
Constitutions. (U.S. Const., Amends. V, XIV; Cal. Const., art. I, § 7.)’ ”



                                       13
(Sheena K., supra, 40 Cal.4th at p. 890.) “A probation condition ‘must be
sufficiently precise for the probationer to know what is required of him, and
for the court to determine whether the condition has been violated,’ if it is to
withstand a challenge on the ground of vagueness.” (Ibid.) Probation
conditions are given “ ‘ “the meaning that would appear to a reasonable,
objective reader.” ’ ” (In re I.V. (2017) 11 Cal.App.5th 249, 261.) Thus, the
mere fact that there “ ‘ “ ‘may be difficulty in determining whether some
marginal or hypothetical act is covered by [a condition’s] language’ ” ’ ” does
not render the condition “impermissibly vague.” (Ibid.)
      Courts have routinely found gang conditions that incorporate a
knowledge requirement to pass constitutional muster. (See, e.g., In re
Vincent G. (2008) 162 Cal.App.4th 238, 247 [probation condition modified to
direct the defendant “ “not to possess, wear or display any clothing or
insignias, emblems, badges, or buttons that you know, or that the probation
officer informs you, are evidence of affiliation with or membership in a
gang’ ”]; In re Justin S. (2001) 93 Cal.App.4th 811, 816 [probation condition
modified to forbid the minor’s association “ ‘with any person known to you to
be a gang member’ ”].)
      Here, as J.T. acknowledges, the condition at issue includes such a
requirement. It specifically states J.T. must not knowingly possess, wear, or
display such items that he “knows to be, or that the [probation officer]
informs [him] to be, gang-related.” J.T. cites no legal authority indicating
this knowledge requirement is insufficient.7




      7   For this reason, we also reject J.T.’s assertion that condition No. 13
“(c)”, as written, “gives the probation officer no ‘explicit standards’ to ensure
this condition does not result in ‘arbitrary and discriminatory enforcement.’ ”
Each portion of the gang condition contains a knowledge requirement and is

                                       14
       J.T. also asserts specific terms used within the condition are vague,
including the terms “music,” “lyrics,” “patterns,” “brands,” and “monikers.”
       For example, he provides several definitions for the term “pattern,”
noting it can be used in reference to clothing but may mean “ ‘a form or model
proposed for imitation,’ ” “ ‘the grouping made on a target by bullets’ ” or “ ‘a
reliable sample of traits . . . or other observable characteristics of a person,
group, or institution’ ” among others. In the context of the gang-related
condition, he maintains he does not know whether he should avoid
“knowingly possess[ing], display[ing], or wear[ing]” a “pattern” of “clothing,”
“[a] behavioral pattern,” or a “patten of rhythm and rhyme?”
       “ ‘When interpreting a probation condition, we rely on “context and
common sense.” . . .’ [Citation.] Probation terms must be ‘given “the
meaning[s] that would appear to a reasonable, objective reader” ’ [citation],
and interpreted in context and with the use of common sense [citation]. A
probation condition ‘should not be invalidated as unconstitutionally vague
“ ‘ “if any reasonable and practical construction can be given to its
language” ’ ” ’ or if its terms may be reasonably certain by reference to
‘ “ ‘other definable sources.’ ” ’ ” (People v. Rhinehart (2018) 20 Cal.App.5th
1123, 1129.) In context and in light of common sense, the words J.T.
complains of are specific enough to provide him notice of what is required of
him.
       Next, J.T. maintains the inclusion of the terms “music” and “lyrics” is
overbroad and thus violates his First Amendment rights. He maintains this
condition impermissibly “regulat[es] what music and lyrics” he may listen to




sufficiently specific so as to put J.T. on notice of what is required of him and
to prevent arbitrary enforcement.


                                        15
and bars him “from listening to music about important social issues that may
affect him.”
      However, the condition does not impose such limitations. Rather, it
prohibits him from “knowingly possess[ing], display[ing], or wear[ing]” music
or lyrics he “knows to be, or that the [probation officer] informs” him to be
gang related. It does not prohibit him from listening to any music regardless
of content. Even assuming that were the case, the condition is sufficiently
narrow so as to leave J.T. with a wide range of music available to him to
enjoy, including many rap and hip-hop songs.
      Condition No. 13 “(b)”
      J.T. contends the portion of the second gang-related condition No. 13
“(b)” prohibiting him from “knowingly participat[ing] in any gang activity”
and “visit[ing] or remain[ing] in any specific location known by the minor to
be, or that the [probation officer] informs the minor to be, an area of gang-
related activity” is unconstitutionally vague and overbroad and should be
modified” in accordance with Victor L., supra, 182 Cal.App.4th 902.
      In Victor L., Division Two of this court held that a condition ordering
the minor to stay away from area known to him for “gang-related activity”
was unconstitutionally vague, even with a knowledge requirement, because
the condition was not sufficiently precise to inform him of what locations or
activities were prohibited. (Victor L., supra, 182 Cal.App.4th at pp. 913-917.)
The court modified the condition to read, “ ‘The Minor shall not be in any
areas where gang members are known by Minor to meet or get together, or
areas known by Minor for gang-related activity (or specified by his probation
officer as involving gang-related activity), nor shall he participate in any
gang activity.’ ” (Id. at pp. 931-932, italics omitted.)




                                        16
       The Attorney General “submits that, as ordered, the complained about
probation condition inherently contemplates advance notice by probation.”
He also asserts J.T. has “fair notice of what activity is prohibited” given that
he is “well-versed in gang-activity.” Nonetheless, the Attorney General “has
no objection to modification of the condition as requested.”
       We shall follow the approach of Victor L. and remand the matter for
further refinement of this condition.
Police-Contact Condition
       J.T. is also required to “[n]otify probation of any police contacts within
24 hours.” (Condition No. 16.)
       Citing People v. Relkin (2016) 6 Cal.App.5th 1188 (Relkin) and In re
I.M. (2020) 53 Cal.App.5th 929 (I.M.), J.T. argues, and the Attorney General
concedes, this condition is unconstitutionally vague and overbroad.
       In Relkin, supra, 6 Cal.App.5th 1188, the appellate court held that a
probation condition requiring the defendant to “ ‘report to the probation
officer . . . any . . . contacts with or incidents involving any peace officer’ ” was
unconstitutionally vague and overbroad because it failed to give fair warning
of what constituted a “contact.” (Id. at pp. 1196-1197.)
       In I.M., supra, 53 Cal.App.5th 929, Division Three of this court held a
virtually identical condition as the one imposed on J.T. here—that the minor
“report any police contacts” to the probation officer within 24 hours—was
unconstitutionally vague and overbroad. (Id. at p. 936.) The court, relying on
Relkin, remanded the matter to the juvenile court to determine whether to
strike or modify the condition to avoid constitutional defects. (Id. at pp. 936-
937)




                                         17
      We agree with these two courts and remand the matter to the juvenile
court to either modify or strike the condition in accordance with I.M., supra,
53 Cal.App.5th 929.
                                 DISPOSITION
      This matter is remanded to the juvenile court with directions to either
strike or modify the probation requirements that read: J.T. “shall not
knowingly participate in any gang activity and shall not visit or remain in
any specific location known by [him] to be, or that the [probation officer]
informs [J.T.] to be, an area of gang-related activity” and J.T. shall “Notify
probation of any police contacts within 24 hours.” In all other respects, the
order is AFFIRMED.




                                       18
                                 _________________________
                                 Banke, J.


We concur:


_________________________
Humes, P.J.


_________________________
Margulies, J.




A160626, In re JT


                            19